Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a method and apparatus for welding a first object to a second object where at least one temperature sensor is disposed within a layer of carbon nanotubes or within an outer layer of a thermoplastic material.
Ziegmann et al (DE 102010007824) teaches a method and apparatus of welding a first object to a second object where the first object has been produced from a thermoset and comprises an outer layer of a thermoplastic material, where the second object comprises at least one outer layer of a thermoplastic material, comprising placing the second object onto the first object by way of a holding element and applying a potential by way of at least one power terminal, such that an electrical current flows and where the outer layer comprising the thermoplastic material of the first object and the outer layer comprising the thermoplastic material of the second object are heated and are welded to one another. Ziegmann does not teach or suggest a method and apparatus for welding a first object to a second object where at least one temperature sensor is disposed within a layer of carbon nanotubes or within an outer layer of a thermoplastic material.
Linde (US 2017/0165903) teaches a method and apparatus for welding a first object and a second object where Linde applies a layer of carbon nanotubes onto a surface of 
Bolanos et al (US 2014/0078711) discloses an ultrasonic welding apparatus where the pressure applied to a workpiece is performed by comprises arranging at least one magnetic component and a further component magnetically attracted by the at least one magnetic component on opposite sides of the first object and of the second object, where the at least one magnetic component and the further component press the first and second object against one another. Bolanos does not teach or suggest a method and apparatus for welding a first object to a second object where at least one temperature sensor is disposed within a layer of carbon nanotubes or within an outer layer of a thermoplastic material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746